Citation Nr: 0931628	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right eye disorder, to include a scar.

2.  Entitlement to service connection for bilateral vision 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1957 to April 1958 
and from March 1960 to August 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In June 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge during a Travel Board held at the 
RO.  A transcript of that hearing has been associated with 
the claims file.  

The issues of service connection for a right eye disorder, to 
include a scar, and bilateral vision loss, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In August 1976, the RO denied entitlement to service 
connection for a right eye disorder.  The Veteran did not 
perfect an appeal of that decision.

2.  Evidence submitted since the August 1976 RO rating action 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim for service 
connection for a right eye disorder.

CONCLUSIONS OF LAW

1.  The August 1976 RO decision, which denied the Veteran's 
claim of entitlement to service connection for a right eye 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104(a); 20.1103 (2008).

2. Subsequent to the August 1976 RO decision, new and 
material evidence sufficient to reopen the claim for service 
connection for a right eye disorder, to include a scar, has 
been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, the Board is reopening and remanding the claim of 
entitlement to service connection for a right eye disorder, 
to include a scar.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed. 

New and Material Evidence

In this case, the Veteran asserts that he has submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for a right eye disorder, to include a 
scar, and that the evidence is otherwise sufficient to award 
service connection.

The RO does appear to have reopened the Veteran's claim, as 
indicated in the November 2007 Statement of the Case.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to that.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
obtained after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim.  The Board will therefore undertake a de 
novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once 
evidence is deemed new and material, the Board can proceed to 
review the claim based on the merits and the entire evidence 
of record.

Turning to the specifics of this case, the RO denied the 
Veteran's claim for entitlement to service connection for a 
right eye disorder in an August 1976 rating decision.  In 
denying the claim, the RO determined that the available 
service records were negative for an injury to the eyes or 
vision loss and the Veteran's vision was normal on an July 
1958 in-service examination.  A March 1976 VA examination 
report reflected a slight increase in visual acuity of the 
right eye, and was otherwise negative for disease or trauma.  
At the time of the August 1976 rating decision, the evidence 
of record included the Veteran's available service medical 
records, which showed that he incurred facial injuries due to 
a 1957 automobile accident, and the March 1976 VA examination 
report. 

The Veteran filed his application to reopen the previously 
denied claim in January 2006.  

Subsequently, the RO obtained the Veteran's VA medical 
treatment records dated from July 1976 to April 2006.  A July 
1976 VA examination report reflects that clinical testing may 
have indicated an oculomotor disorder.  The records reflect 
that the Veteran was diagnosed with bilateral glaucoma, 
cataract, and a macular scar of the right eye with history of 
ambylopia in February 2005.  In September 2005, his condition 
was noted to have deteriorated, characterized by glaucoma 
with reduced visual field and a right macular scar with 
reduced visual acuity.  

The Veteran underwent a VA examination in May 2007.  He 
reported a history of having an eye injury due to an in-
service automobile accident.  Following a clinical 
evaluation, the Veteran was diagnosed with bilateral 
glaucoma, mild retinal pigment epithelium changes in both 
eyes, and mild bilateral cataracts.  The examiner opined that 
the in-service accident caused no damage to the Veteran's eye 
because an eye examination three years after the incident 
showed that his visual acuity was 20/20.  The examiner opined 
that the loss of vision in the right eye was not due to 
injury in the military.  

In support of his application to reopen the previously denied 
claim, the Veteran submitted portions of his service 
treatment records, which were previously of record.  These 
records reflect that he was treated for a subconjunctival 
hemorrhage and edema of the right eye in November 1957 due to 
an automobile accident.

As reported above, the Veteran testified during a June 2009 
Travel Board hearing before the undersigned.  He indicated 
that that his current condition is characterized by pain in 
his right eye and overall blurry vision.  He reported that 
his visual problem "comes and goes."

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a right eye disorder, to include a 
scar.  The new evidence, in part, consists of the Veteran's 
testimony demonstrating a continuity of symptomatology since 
service, and VA medical records showing diagnosed bilateral 
eye conditions and a right eye scar.  This  evidence also 
reiterates that he sustained a subconjunctival hemorrhage and 
edema of the right eye in November 1957 due to an automobile 
accident.  This is clearly new it was not previously of 
record and not previously considered.  It is also material, 
in that it is evidence regarding whether the Veteran 
currently has a right eye disorder which may be related to 
service.  This evidence is neither cumulative nor redundant 
of other evidence and raises a reasonable possibility of 
substantiating the Veteran's claim.  Therefore, reopening the 
Veteran's claim of service connection for a right eye 
disorder, to include a scar, is in order.

ORDER

New and material evidence having been received, the claim for 
service connection for a right eye disorder, to include a 
scar, is reopened.  To this extent and this extent only, the 
appeal is granted.


REMAND

As was explained earlier herein, the Veteran's claim of 
entitlement to service connection for a right eye disorder, 
to include a scar, is being reopened on the basis of new 
evidence.  The Board finds that further development is needed 
with regard to the matter to determine whether service 
connection is warranted.

The Veteran has essentially contended that he has a right eye 
disorder, to include a retinal scar, and bilateral vision 
loss due to his period of active service.  Specifically, he 
has asserted that his right eye disorder is related to a 1957 
in-service automobile accident, which resulted in trauma to 
his face and right eye.  Following the accident, the Veteran 
reported that he has consistently experienced eye pain and 
decreased vision.  As noted above, the record reflects that 
the Veteran has also been diagnosed with glaucoma, bilateral 
cataract, and a macular scar of the right eye.

A review of the claims file reveals that the medical evidence 
currently of record is inadequate with which to decide the 
Veteran's claim.  The record reflects that he underwent a VA 
examination in May 2007.  While the VA examiner noted the 
Veteran's report of having an eye disorder following an in-
service injury, there is no clear indication as to whether 
the examiner reviewed the claims file, to include the 
Veteran's service treatment records or the previous diagnoses 
pertaining to the eyes.  The examiner indicated that the 
inservice accident caused no damage to the eye because visual 
acuity three years later was said to be within normal limits.  
However, the examiner did not discuss the inservice findings 
of a subconjunctival hemorrhage and edema of the right eye 
that was diagnosed in service.

Similarly, as to the Veteran's claim that he now has 
bilateral vision loss as a result of the accident incurred 
during his period of active service, it is unclear whether 
the subconjunctival hemorrhage and edema of the right eye 
sustained in service resulted in or has contributed to the 
Veteran's current bilateral loss of vision.

In light of the foregoing, the Board finds that additional 
development is necessary to properly assess the nature and 
etiology of the Veteran's right eye disorder and bilateral 
vision loss.  The Board notes that assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering a medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA eye examination to 
determine the nature and etiology of any 
diagnosed right eye disorder, to include a 
scar, and bilateral vision loss, found to 
be present.  The claims file, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner.  
All indicated tests and studies should be 
performed.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent likelihood or 
greater) that any diagnosed right eye 
disorder, to include scar; and bilateral 
vision loss; found to be present are  
etiologically related to an in-service 
injury or are otherwise related to 
service.  The examiner should comment on 
the Veteran's service treatment records, 
to include records related to the in-
service automobile accident which showed 
that he had sustained a subconjunctival 
hemorrhage and edema of the right eye, as 
well as the Veteran's report of continuity 
of symptomatology since service.  

The rationale for all opinions expressed 
should be provided in a legible report.  
It is requested that the examiner consider 
and reconcile any additional opinions of 
record or any contradictory evidence 
regarding the above.  If the examiner is 
unable to render an opinion without resort 
to mere speculation, it should be 
indicated and explained why an opinion 
cannot be reached.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


